


110 HR 1385 IH: EXTEND the Energy Efficiency

U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1385
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2007
			Mr. McDermott (for
			 himself, Mr. Markey, and
			 Mr. Weller of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to improve and
		  extend certain energy-related tax provisions, and for other
		  purposes.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the EXTEND the Energy Efficiency
			 Incentives Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					TITLE I—Non-business energy improvements
					Sec. 101. Performance based energy improvements for
				non-business property.
					Sec. 102. Extension and modification of credit for nonbusiness
				energy property.
					TITLE II—Business-related energy improvements
					Sec. 201. Extension and clarification of new energy efficient
				home credit.
					Sec. 202. Extension and modification of deduction for energy
				efficient commercial buildings.
					Sec. 203. Deduction for energy efficient low-rise
				buildings.
					Sec. 204. Energy efficient property deduction.
					TITLE III—Incentives for energy savings
				certifications
					Sec. 301. Credit for energy savings certifications.
				
			INon-business
			 energy improvements
			101.Performance
			 based energy improvements for non-business property
				(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 is
			 amended by inserting after section 25D the following new section:
					
						25E.Performance
				based energy improvements
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of qualified energy efficiency expenditures paid or
				incurred by the taxpayer during the taxable year.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) shall
				not exceed the product of—
									(A)the qualified
				energy savings achieved, and
									(B)$4,000.
									(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any principal residence which achieves a
				qualified energy savings of less than 20 percent.
								(3)Limitation based
				on amount of taxIn the case of taxable years to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credit allowable under this subpart (other than this section and sections 23,
				24, and 25B) and section 27 for the taxable year.
									(c)Qualified energy
				efficiency expendituresFor purposes of this section:
								(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in a principal residence of the taxpayer
				which is located in the United States.
								(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for which a
				deduction or credit is otherwise allowed to the taxpayer under this
				chapter.
								(3)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121, except that—
									(A)no ownership
				requirement shall be imposed, and
									(B)the period for
				which a building is treated as used as a principal residence shall also include
				the 60-day period ending on the 1st day on which it would (but for this
				subparagraph) first be treated as used as a principal residence.
									(d)Qualified energy
				savingsFor purposes of this section—
								(1)In
				generalThe term qualified energy savings means,
				with respect to any principal residence, the amount (measured as a percentage)
				by which—
									(A)the annual energy
				use with respect to the principal residence after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
									(B)the annual energy
				use with respect to the principal residence before the qualified energy
				efficiency expenditures were made, as certified under paragraph (2).
									In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and methods for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this section.
									(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
									(e)Special
				rulesFor purposes of this section rules similar to the rules
				under paragraphs (4), (5), (6), (7), (8), and (9) of section 25D(e) and section
				25C(e)(2) shall apply.
							(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
							.
				(b)Interim guidance
			 on certification
					(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of the Treasury, in consultation with the Secretary of
			 Energy, shall issue interim guidance on—
						(A)the procedures and
			 methods for making certifications under sections 25E(d)(2)(A) and 179F(d)(2)(A)
			 of the Internal Revenue Code of 1986, as added by subsection (a) and section
			 203, respectively;
						(B)the recognition of
			 qualified individuals under sections 25E(d)(2)(B) and 179F(d)(2)(B) of such
			 Code for the purpose of making such certifications;
						(C)how participation
			 in State energy efficiency programs can be used in the procedures and methods
			 described in subparagraph (A).
						(2)Consultation
			 with stakeholders
						(A)In
			 generalThe Secretary of the Treasury, in issuing guidance
			 pursuant to paragraph (1), shall consider comments from energy efficiency
			 experts and other interested parties.
						(B)Other
			 considerationsIn the case of guidance issued pursuant to
			 paragraph (1)(B), the Secretary of the Treasury shall also consider—
							(i)the Residential
			 Energy Services Network Technical Guidelines and other pertinent guidelines for
			 evaluating energy savings;
							(ii)energy modeling
			 software, including software accredited through the Residential Energy Services
			 Network; and
							(iii)quality
			 assurance procedures of the Building Performance Institute, Home Performance
			 through Energy Star, and the Residential Energy Services Network.
							(c)Alternative
			 certification methods
					(1)In
			 generalThe Secretary of the Treasury shall establish a procedure
			 for individuals and businesses to petition for the approval of alternative
			 methods of certification under sections 25E(d)(2)(A) and 179F(d)(2)(A) of the
			 Internal Revenue Code of 1986, as added by subsection (a) and section 203,
			 respectively.
					(2)DeterminationThe
			 Secretary of the Treasury shall make a determination on the approval or
			 disapproval of such alternative methods of certification not later than 90 days
			 after receiving a petition under paragraph (1).
					(d)Conforming
			 amendments
					(1)Section 1016(a) is
			 amended by striking and at the end of paragraph (36), by
			 striking the period at the end of paragraph (37) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(38)to the extent
				provided in section
				25E(f).
							.
					(2)The table of
			 sections for subpart A of part IV of subchapter A chapter 1 is amended by
			 inserting after the item relating to section 25D the following new item:
						
							
								Sec. 25E. Performance based energy
				improvements.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				102.Extension and
			 modification of credit for nonbusiness energy property
				(a)ExtensionSubsection
			 (g) of section 25C (relating to termination) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2011.
				(b)Labor costs for
			 qualified energy efficiency improvementsSection 25C(c)(1) is
			 amended by adding at the end the following new flush sentence:
					
						The amount
				taken into account under subsection (a)(1) with respect to qualified energy
				efficiency improvements shall include expenditures for labor costs properly
				allocable to the onsite preparation, assembly, or original installation of any
				component described in this
				paragraph..
				(c)Modifications
			 for residential energy efficiency property expenditures
					(1)Increased
			 limitation for oil furnaces and natural gas, propane, and oil hot water
			 boilers
						(A)In
			 generalSubparagraphs (B) and (C) of section 25C(b)(3) are
			 amended to read as follows:
							
								(B)$150 for any
				qualified natural gas furnace or qualified propane furnace, and
								(C)$300 for—
									(i)any item of
				energy-efficient building property, and
									(ii)any qualified oil
				furnace, qualified natural gas hot water boiler, qualified propane hot water
				boiler, or qualified oil hot water
				boiler.
									.
						(B)Conforming
			 amendmentClause (ii) of section 25C(d)(2)(A) is amended to read
			 as follows:
							
								(ii)any qualified
				natural gas furnace, qualified propane furnace, qualified oil furnace,
				qualified natural gas hot water boiler, qualified propane hot water boiler, or
				qualified oil hot water boiler,
				or
								.
						(2)Modifications of
			 standards for energy-efficient building property
						(A)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
							
								(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
								.
						(B)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
						(C)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
							
								(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
								.
						(D)Oil furnaces and
			 hot water boilersParagraph (4) of section 25C(d) is amended to
			 read as follows:
							
								(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
									(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
									(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
									(C)Qualified propane
				furnaceThe term qualified propane furnace means any
				propane furnace which achieves an annual fuel utilization efficiency rate of
				not less than 95.
									(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
									(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
									(F)Qualified oil hot
				water boilerThe term qualified oil hot water boiler
				means any oil hot water boiler which achieves an annual fuel utilization
				efficiency rate of not less than
				90.
									.
						(3)Elimination of
			 lifetime limitationParagraph (1) of section 25C(b) is amended by
			 inserting by reason of subsection (a)(1) after under this
			 section.
					(d)Modification of
			 qualified energy efficiency improvements
					(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
					(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
						(A)by inserting
			 or asphalt roof after metal roof, and
						(B)by inserting
			 or cooling granules after pigmented
			 coatings.
						(e)Natural gas
			 fired heat pumpsSection 25C(d)(3), as amended by this section,
			 is amended by striking and at the end of subparagraph (D), by
			 striking the period at the end of subparagraph (E) and inserting ,
			 and, and by adding at the end the following new subparagraph:
					
						(F)a natural gas
				fired heat pump with a heating coefficient of performance (COP) of at least
				1.1.
						.
				(f)Elimination of
			 credit for qualified energy efficiency improvements in 2010
					(1)In
			 generalSubsection (a) of section 25C is amended to read as
			 follows:
						
							(a)Allowance of
				creditIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the amount of residential energy property expenditures paid or
				incurred by the taxpayer during the taxable
				year.
							.
					(2)Conforming
			 amendments
						(A)Section 25C(b), as
			 amended by subsection (b), is amended by striking paragraphs (1) and (2) and by
			 redesignating paragraph (3) as paragraph (1).
						(B)Section 25C(b)(1),
			 as redesignated by subparagraph (A), is amended by striking by reason of
			 subsection (a)(2).
						(C)Section 25C is
			 amended by striking subsection (c).
						(g)Clarification of
			 eligibility of standards for qualified energy propertySection
			 25C(d)(2)(C) is amended by striking and at the end of clause
			 (i), by striking the period at the end of clause (ii) and inserting ,
			 and, and by adding at the end the following new clause:
					
						(iii)shall allow for
				the testing of products regardless of the size or capacity of the
				product.
						.
				(h)Effective
			 dates
					(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to property placed in service after
			 the date of the enactment of this Act.
					(2)Standards for
			 electric heat pumps and central air conditionersThe amendments
			 made by subparagraphs (A) and (B) subsection (c)(2) shall apply to property
			 placed in service after December 31, 2007.
					(3)Elimination of
			 credit for qualified energy efficiency improvementsThe
			 amendments made by subsection (f) shall apply to property placed in service
			 after December 31, 2009.
					IIBusiness-related
			 energy improvements
			201.Extension and
			 clarification of new energy efficient home credit
				(a)ExtensionSubsection (g) of section 45L (relating to
			 termination), as amended by section 205 of division A of the Tax Relief and
			 Health Care Act of 2006, is amended by striking December 31,
			 2008 and inserting December 31, 2011.
				(b)Clarification
					(1)In
			 generalParagraph (1) of section 45L(a) is amended by striking
			 and at the end of subparagraph (A) and by striking subparagraph
			 (B) and inserting the following:
						
							(B)acquired by a
				person from such eligible contractor, and
							(C)used by any person
				as a residence during the taxable
				year.
							.
					(2)Effective
			 dateThe amendments made by this subsection shall take effect as
			 if included in section 1332 of the Energy Policy Act of 2005.
					202.Extension and
			 modification of deduction for energy efficient commercial buildings
				(a)ExtensionSubsection (h) of section 179D (relating to
			 termination) is amended to read as follows:
					
						(h)TerminationThis section shall not apply with respect
				to property—
							(1)which is certified
				under subsection (d)(6) after December 31, 2012, or
							(2)which is placed in
				service after December 31, 2014.
							A
				provisional certification shall be treated as meeting the requirements of
				paragraph (1) if it is based on the building plans, subject to inspection and
				testing after
				installation..
				(b)Increase in
			 maximum amount of deduction
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) is amended by
			 striking $1.80 and inserting $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
						(A)by striking
			 $.60 and inserting $0.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(c)Modifications to
			 certain special rules
					(1)Methods of
			 calculating energy savings
						(A)In
			 generalParagraph (2) of section 179D(d) is amended—
							(i)by inserting
			 in detail after based,
							(ii)by inserting
			 , except that the Secretary shall use Standard 90.1–2001 in lieu of the
			 California title 24 energy standards and the tables contained therein and the
			 Secretary may add requirements from Standard 90.1–2001 (or any successor
			 standard) before the period at the end, and
							(iii)by adding at the
			 end the following new sentence: The calculation methods contained in
			 such regulations shall also provide for the calculation of appropriate energy
			 savings for design methods and technologies not otherwise credited in such
			 manual or standard, including energy savings associated with natural
			 ventilation, evaporative cooling, automatic lighting controls (such as
			 occupancy sensors, photocells, and time clocks), day lighting, designs
			 utilizing semi-conditioned spaces which maintain adequate comfort conditions
			 without air conditioning or without heating, improved fan system efficiency
			 (including reductions in static pressure), advanced unloading mechanisms for
			 mechanical cooling (such as multiple or variable speed compressors), on-site
			 generation of electricity (including combined heat and power systems, fuel
			 cells, and renewable energy generation such as solar energy), and wiring with
			 lower energy losses than wiring satisfying Standard 90.1–2001 requirements for
			 building power distribution systems..
							(B)Requirements for
			 computer software used in calculating energy and power consumption
			 costsParagraph (3)(B) of section 179D(d) is amended by striking
			 and at the end of clause (ii), by striking the period at the end
			 of clause (iii) and inserting , and, and by adding at the end
			 the following:
							
								(iv)which
				automatically—
									(I)generates the
				features, energy use, and energy and power consumption costs of a reference
				building which meets Standard 90.1–2001,
									(II)generates the
				features, energy use, and energy and power consumption costs of a compliant
				building or system which reduces the annual energy and power costs by 50
				percent compared to Standard 90.1–2001, and
									(III)compares such
				features, energy use, and consumption costs to the features, energy use, and
				consumption costs of the building or system with respect to which the
				calculation is being
				made.
									.
						(2)Targets for
			 partial allowance of creditParagraph (1)(B) of section 179D(d)
			 is amended—
						(A)by striking
			 The Secretary and inserting the following:
							
								(i)In
				generalThe Secretary
								,
				and
						(B)by adding at the
			 end the following:
							
								(ii)Additional
				requirementsFor purposes of clause (i)—
									(I)the Secretary
				shall determine prescriptive criteria that can be modeled explicitly for
				reference buildings which meet the requirements of subsection (c)(1)(D) for
				different building types and regions,
									(II)a system may be
				certified as meeting the target under subparagraph (A)(ii) if the appropriate
				reference building either meets the requirements of subsection (c)(1)(D) with
				such system rather than the comparable reference system (using the calculation
				under paragraph (2)) or meets the relevant prescriptive criteria under
				subclause (I), and
									(III)the lighting
				system target shall be based on lighting power density, except that it shall
				allow lighting controls credits that trade off for lighting power density
				savings based on Section 3.2.2 of the 2005 California Nonresidential
				Alternative Calculation Method Approval Manual.
									(iii)PublicationThe
				Secretary shall publish in the Federal Register the bases for the target levels
				established in the regulations under clause
				(i).
								.
						(d)Alternative
			 standardsSection 179D(d) is amended by adding at the end the
			 following new paragraph:
					
						(7)Alternative
				standards pending final regulationsUntil such time as the
				Secretary issues final regulations under paragraph (1)(B)—
							(A)in the case of
				property which is part of a building envelope, the building envelope system
				target under paragraph (1)(A)(ii) shall be a 7 percent reduction in total
				annual energy and power costs (determined in the same manner as under
				subsection (c)(1)(D)), and
							(B)in the case of
				property which is part of the heating, cooling, ventilation, and hot water
				systems, the heating, cooling, ventilation, and hot water system shall be
				treated as meeting the target under paragraph (1)(A)(ii) if it would meet the
				requirement in subsection (c)(1)(D) if combined with a building envelope system
				and lighting system which met their respective targets under
				paragraph(1)(A)(ii) (including interim targets in effect under subsections (f)
				and subparagraph
				(A)).
							.
				(e)Modifications to
			 lighting standards
					(1)Standards to be
			 alternate standardsSubsection (f) of section 179D is amended
			 by—
						(A)striking
			 Interim in the heading and inserting
			 Alternative, and
						(B)inserting ,
			 or, if the taxpayer elects, in lieu of the target set forth in such final
			 regulations  after lighting system at the end of the
			 matter preceding paragraph (1).
						(2)Qualified
			 individualsSection 179D(d)(6)(C) is amended by adding at the end
			 the following: For purposes of certification of whether the alternative
			 target for lighting systems under subsection (f) is met, individuals qualified
			 to determine compliance shall include individuals who are certified as Lighting
			 Certified (LC) by the National Council on Qualifications for the Lighting
			 Professions, Certified Energy Managers (CEM) by the Association of Energy
			 Engineers, and LEED Accredited Professionals (AP) by the U.S. Green Buildings
			 Council..
					(3)Requirement for
			 bilevel switchingSection 179D(f)(2) is amended by adding at the
			 end the following new subparagraph:
						
							(3)Application of subsection to bilevel
				switching
								(A)In
				generalNotwithstanding
				paragraph (2)(C)(i), this subsection shall apply to a system which does not
				include provisions for bilevel switching if the reduction in lighting power
				density is at least 37.5 percent of the minimum requirements in Table 9.3.1.1
				or Table 9.3.1.2 (not including additional interior lighting allowances) of
				Standard 90.1–2001.
								(B)Reduction in
				deductionIn the case of a
				system to which this subsection applies by reason of subparagraph (A),
				paragraph (2) shall be applied—
									(i)by substituting 50 percent
				for 40 percent in subparagraph (A) thereof, and
									(ii)in subparagraph (B)(ii) thereof—
										(I)by substituting 37.5 percentage
				points for 25 percentage points, and
										(II)by substituting 12.5 for
				15.
										.
					(f)Public
			 propertyParagraph (4) of section 179(d) is amended by striking
			 the Secretary shall promulgate a regulation to allow the allocation of
			 the deduction and inserting the deduction under this section
			 shall be allowed.
				(g)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				203.Deduction for
			 energy efficient low-rise buildings
				(a)In
			 generalPart VI of subchapter B of chapter 1, as amended by
			 section 404 of division A of the Tax Relief and Health Care Act of 2006, is
			 amended by inserting after section 179E the following new section:
					
						179F.Energy
				efficient low-rise buildings deduction
							(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the amount of qualified energy efficiency expenditures paid or incurred by the
				taxpayer during the taxable year.
							(b)Limitations
								(1)In
				generalThe amount allowed as a credit under subsection (a) with
				respect to any dwelling unit shall not exceed the product of—
									(A)the qualified
				energy savings achieved, and
									(B)$12,000.
									(2)Minimum amount
				of qualified energy savingsNo credit shall be allowed under
				subsection (a) with respect to any dwelling unit in a qualified low-rise
				building which achieves a qualified energy savings of less than 20
				percent.
								(c)Qualified energy
				efficiency expendituresFor purposes of this section—
								(1)In
				generalThe term qualified energy efficiency
				expenditures means any amount paid or incurred which is related to
				producing qualified energy savings in any dwelling unit located in a qualified
				low-rise building of the taxpayer which is located in the United States.
								(2)No double
				benefit for certain expendituresThe term qualified energy
				efficiency expenditures shall not include any expenditure for any
				property for which a deduction has been allowed to the taxpayer under section
				179G.
								(3)Qualified
				low-rise buildingThe term qualified low-rise
				building means a building—
									(A)with respect to
				which depreciation is allowable under section 167,
									(B)which is used for
				multifamily housing, and
									(C)which is not
				within the scope of Standard 90.1–2001 (as defined under section
				179D(c)(2)).
									(d)Qualified energy
				savingsFor purposes of this section—
								(1)In
				generalThe term qualified energy savings means,
				with respect to any dwelling unit in a qualified low-rise building, the amount
				(measured as a percentage) by which—
									(A)the annual energy
				use with respect to such dwelling unit after qualified energy efficiency
				expenditures are made, as certified under paragraph (2), is less than
									(B)the annual energy
				use with respect to such dwelling unit before the qualified energy efficiency
				expenditures were made, as certified under paragraph (2).
									In
				determining annual energy use under subparagraph (B), any energy efficiency
				improvements which are not attributable to qualified energy efficiency
				expenditures shall be disregarded.(2)Certification
									(A)In
				generalThe Secretary, in consultation with the Secretary of
				Energy, shall prescribe the procedures and method for the making of
				certifications under this paragraph based on the Residential Energy Services
				Network (RESNET) Technical Guidelines in effect on the date of the enactment of
				this Act.
									(B)Qualified
				individualsAny certification made under this paragraph may only
				be made by an individual who is recognized by an organization certified by the
				Secretary for such purposes.
									(e)Special
				rulesFor purposes of this section, rules similar to the rules
				under paragraphs (8) and (9) of section 25D(e) shall apply.
							(f)Basis
				adjustmentsFor purposes of this subtitle, if a credit is allowed
				under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so allowed.
							(g)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
							.
				(b)Conforming
			 amendments
					(1)Section 263(a)(1),
			 as amended by section 404 of division A of the Tax Relief and Health Care Act
			 of 2006, the is amended by striking or at the end of
			 subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
						
							(M)expenditures for
				which a deduction is allowed under section
				179F.
							.
					(2)Section 312(k)(3)(B)
			 is amended by striking 179, 179A, 179B, 179C, 179D, or 179E each
			 place it appears in the heading and text and inserting 179, 179A, 179B,
			 179C, 179D, 179E, or 179F.
					(3)Section 1016(a), as
			 amended by section 101, is amended by striking and at the end of
			 paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(39)to the extent
				provided in section
				179F(f).
							.
					(4)Section 1245(a) is
			 amended by inserting 179F, after 179E, both
			 places it appears in paragraphs (2)(C) and (3)(C).
					(5)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179E the following new item:
						
							
								Sec. 179F. Energy efficient low-rise buildings
				deduction.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
				204.Energy
			 efficient property deduction
				(a)In
			 generalPart VI of subchapter B of chapter 1, as amended by
			 section 203, is amended by inserting after section 179F the following new
			 section:
					
						179G.Energy
				efficient property
							(a)In
				generalThere shall be allowed as a deduction an amount equal to
				the energy efficient property expenditures paid or incurred by the taxpayer
				during the taxable year.
							(b)LimitationThe
				amount of the deduction allowed under subsection (a) for any taxable years
				shall not exceed—
								(1)$150 for any
				advanced main air circulating fan,
								(2)$450 for any
				qualified natural gas furnace or qualified propane furnace, and
								(3)$900 for—
									(A)any item of
				energy-efficient building property, and
									(B)any qualified oil
				furnace, qualified natural gas hot water boiler, qualified propane hot water
				boiler, or qualified oil hot water boiler.
									(c)Energy efficient
				property expendituresFor purposes of this section—
								(1)In
				generalThe term energy efficient property
				expenditures means expenditures paid by the taxpayer for qualified
				energy property which is—
									(A)of a character
				subject to the allowance for depreciation, and
									(B)originally placed
				in service by the taxpayer.
									(2)Qualified energy
				propertyThe term qualified energy property has the
				meaning given such term by section 25C(d)(2).
								(d)Basis
				adjustmentsFor purposes of this subtitle, if a deduction is
				allowed under this section with respect to any expenditure with respect to any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				deduction so allowed.
							(e)TerminationThis
				section shall not apply with respect to any property placed in service after
				December 31,
				2011.
							.
				(b)No double
			 benefitSection 179D(c) is amended by adding at the end the
			 following new paragraph:
					
						(3)Certain property
				excludedThe term energy efficient commercial building
				property does not include any property with respect to which a credit
				has been allowed to the taxpayer under section
				179G.
						.
				(c)Conforming
			 amendments
					(1)Section 263(a)(1),
			 as amended by section 203, is amended by striking or at the end
			 of subparagraph (K), by striking the period at the end of subparagraph (L) and
			 inserting , or, and by inserting after subparagraph (L) the
			 following new subparagraph:
						
							(M)expenditures for
				which a deduction is allowed under section
				179G.
							.
					(2)Section
			 312(k)(3)(B), as amended by section 203, is amended by striking 179,
			 179A, 179B, 179C, 179D, 179E, or 179F each place it appears in the
			 heading and text and inserting 179, 179A, 179B, 179C, 179D, 179E, 179F,
			 or 179G.
					(3)Section 1016(a),
			 as amended by section 203, is amended by striking and at the end
			 of paragraph (38), by striking the period at the end of paragraph (39) and
			 inserting , and, and by adding at the end the following new
			 paragraph:
						
							(40)to the extent
				provided in section
				179G(e).
							.
					(4)Section 1245(a),
			 as amended by section 203 is amended by inserting 179G, after
			 179F, both places it appears in paragraphs (2)(C) and
			 (3)(C).
					(5)The table of
			 sections for part VI of subchapter B is amended by inserting after the item
			 relating to section 179F the following new item:
						
							
								Sec. 179G. Energy efficient
				property.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service in taxable years beginning after the date of the enactment of
			 this Act.
				IIIIncentives for
			 energy savings certifications
			301.Credit for
			 energy savings certifications
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
					
						45O.Energy savings
				certification credit
							(a) In
				generalFor purposes of section 38, the energy savings
				certification credit determined under this section for any taxable year is an
				amount equal to the sum of—
								(1)the qualified
				training and certification costs paid or incurred by the taxpayer which may be
				taken into account for such taxable year, plus
								(2)the qualified
				certification equipment expenditures paid or incurred by the taxpayer which may
				be taken into account for such taxable year.
								(b)Qualified
				training and certification costs
								(1)In
				generalThe term qualified training and certification
				costs means costs paid or incurred for training which is required for
				the taxpayer or employees of the taxpayer to be certified by the Secretary
				under section 25D(d)(2)(B) or 179F(d)(2)(B) for the purpose of certifying
				energy savings.
								(2)LimitationThe
				qualified training and certification costs taken into account under subsection
				(a)(1) for the taxable year with respect to any individual shall not exceed
				$500 reduced by the amount of the credit allowed under subsection (a)(1) to the
				taxpayer (or any predecessor) with respect to such individual for all prior
				taxable years.
								(3)Year costs taken
				into accountQualified training and certifications costs with
				respect to any individual shall not be taken into account under subsection
				(a)(1) before the taxable year in which the individual with respect to whom
				such costs are paid or incurred has performed 25 certifications under sections
				25E(d)(2)(A) and 179F(d)(2)(A).
								(c)Qualified
				certification equipment expenditures
								(1)In
				generalThe term qualified training equipment
				expenditures means costs paid or incurred for—
									(A)blower
				doors,
									(B)duct leakage
				testing equipment,
									(C)flue gas
				combustion equipment, and
									(D)digital
				manometers.
									(2)Limitation
									(A)In
				generalThe qualified certification equipment expenditures taken
				into account under subsection (a)(2) with respect to any taxpayer for any
				taxable year shall not exceed $1,000.
									(B)Limitation on
				individual itemsThe qualified certification equipment
				expenditures taken into account under subsection (a)(2) shall not
				exceed—
										(i)$500 with respect
				to any blower door or duct leakage testing equipment, and
										(ii)$100 with respect
				to any flue gas combustion equipment or digital manometer.
										(3)Year
				expenditures taken into accountThe qualified certification
				equipment expenditures of any taxpayer shall not be taken into account under
				subsection (a)(2) before the taxable year in which the taxpayer has performed
				25 certifications under sections 25E(d)(2)(A) and 179F(d)(2)(A).
								(d)Special
				rules
								(1)Aggregation
				rulesFor purposes of this section, all persons treated as a
				single employer under subsections (a) and (b) of section 52 shall be treated as
				1 person.
								(2)Basis
				reductionThe basis of any property shall be reduced by the
				portion of the cost of such property taken into account under subsection
				(a).
								(3)Denial of double
				benefit
									(A)In
				generalNo deduction shall be allowed for that portion of the
				expenses otherwise allowable as a deduction for the taxable year which is equal
				to the amount taken into account under subsection (a) for such taxable
				year.
									(B)Amount
				previously deductedNo credit shall be allowed under subsection
				(a) with respect to any amount for which a deduction has been allowed in any
				preceding taxable
				year.
									.
				(b)Credit treated
			 as part of general business creditSection 38(b) is amended by
			 striking plus at the end of paragraph (30), by striking the
			 period at the end of paragraph (31) and inserting plus, and by
			 adding at the end the following new paragraph:
					
						(32)the energy
				savings certification credit determined under section
				45O(a).
						.
				(c)Conforming
			 amendments
					(1)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (39), by striking the period at the end of paragraph (40) and
			 inserting and, and by adding at the end the following new
			 paragraph:
						
							(41)to the extent
				provided in section
				45O(d)(2).
							.
					(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 45N the following new item:
						
							
								Sec. 45O. Energy savings certification
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
				
